Title: From Thomas Jefferson to La Forest, 30 August 1790
From: Jefferson, Thomas
To: La Forest, Antoine René Charles Mathurin de



Sir
New York August 30th 1790.

I asked the favour of the Secretary of the Treasury to consider the 4th. Article of the Consular Convention and to let me know whether he should conclude that Consuls not exercising Commerce, were exempt from paying duties on things imported for their own use. I furnished him no explanation whatever of what had passed on the subject at the time of forming the Convention, because I thought it should be decided on the words of the Convention as they are offered to all the world, and that it would only be where these are equivocal that explanations might be adduced from other circumstances. He considered the naked words of the article, and delivered me as his opinion, that according to these, the first paragraph “The Consul and Vice Consuls &c.—as the natives are” subjected all their property in whatever form and under whatever circumstances it existed, to the same duties and taxes to which the property of other individuals is liable, and exempts them only from taxes on their persons, as Poll taxes, head rates for the poor, for Town charges &c. and that the 2d. paragraph “Those of the said Consuls &c.—or other Merchants” subjected such of them as exercised commerce even to the same personal taxes as other Merchants are: that the 2d. paragraph is an abridgement of the first, not an enlargement of it; and that the exemption of those not Merchants which seemed implied in the words of the 2d. paragraph could not be admitted against the contrary meaning directly and unequivocally expressed in the first.
Such, Sir, was his opinion, and it is exactly conformable to what the Negociators had in view in forming this Article. I have  turned to the papers which passed on that occasion, and I find that the first paragraph was proposed in the first project given in by myself, by which the distinction between taxes on their property, and taxes on their persons is clearly announced and was agreed to: but as our Merchants exercising Commerce in France would have enjoyed a much greater benefit from the personal exemption than those of France do here, M. de Rayneval, in his first counter project, inserted the second paragraph, to which I agreed. So that the object was in the first paragraph to put Consuls, not being merchants, on the same footing with Citizens, not being Merchants, and the second to put Consuls, merchants, on the same footing with Citizens, merchants.
This, Sir, we suppose to be the sense of the Convention, which is become a part of the law of the Land, and the Law you know in this Country is not under the controul of the Executive, either in it’s meaning or course. We must reserve, therefore, for more favourable occasions our dispositions to render the situations of the Consuls of his Majesty as easy as possible, by indulgences depending more on us, and of proving the sentiments of esteem and attachment to yourself personally, with which I have the honor to be, Sir, &c.
